Citation Nr: 1308515	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  07-19 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES
 
1.  Entitlement to an effective date prior to March 6, 2006, for the grant of service connection for residuals of a right thumb injury.
 
2.  Entitlement to an evaluation greater than 10 percent for bilateral plantar fasciitis prior to November 9, 2011.
 
3.  Entitlement to an evaluation greater than 10 percent for bilateral plantar fasciitis since November 9, 2011.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant

ATTORNEY FOR THE BOARD
 
J. Hager, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1997 to January 2001.  She also had additional service in the reserve.
 
These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted entitlement to service connection for residuals of a right thumb injury and assigned a 10 percent rating effective April 6, 2006.  The Veteran timely appealed the assigned effective date.  The RO also denied entitlement to an increased evaluation for plantar fasciitis, rated 10 percent disabling.  Given that the Board grants a rating of 30 percent from November 9, 2011, the issue has been recharacterized and bifurcated on the title page.
 
In January 2010, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.
 
In September 2010, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) for additional development.  For the reasons stated below, the RO/AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
In December 2011, the RO assigned an effective date of March 6, 2006 for the grant of service connection for residuals of a right thumb injury.

On appeal the Veteran has raised the issue of entitlement to service connection for a right ankle disorder secondary to plantar fasciitis.  This issue, however, is not currently developed and certified for appellate review.  Hence, the matter is referred to the RO for appropriate consideration.
 
 
FINDINGS OF FACT
 
1.  The Veteran's September 21, 2004 claim included a claim of entitlement to service connection for residuals of a right thumb injury that remained pending until the RO granted it in October 2006.
 
2.  Prior to November 9, 2011, the symptoms due to plantar fasciitis did not more nearly approximate a marked deformity (pronation, abduction, etc.), accentuated pain on manipulation, an indication of swelling on use, characteristic callosities.
 
3.  From November 9, 2011, the symptoms due to plantar fasciitis have most nearly approximated marked deformity, accentuated pain on manipulation, an indication of swelling on use, characteristic callosities.

4.  Since November 9, 2011, the symptoms due to plantar fasciitis have not been manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendoachilles on manipulation, which is not improved by orthopedic shoes or appliances.
 
 
CONCLUSIONS OF LAW
 
1.  An effective date of September 21, 2004, but no earlier, is warranted for service connection for residuals of a right thumb injury.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2012).
 
2.  Prior to November 9, 2011, the Veteran's plantar fasciitis did not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, 4.27, 4.71a, Diagnostic Codes 5299-5276 (2012).
 
3.  From November 9, 2011, the Veteran's plantar fasciitis met the criteria for an evaluation of 30 percent, but no higher.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, 4.27, 4.71a, Diagnostic Codes 5299-5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VCAA
 
With regard to the claim for an earlier effective date, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. §  5103(a) have been met.  

With regard to the increased rating claim, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was readjudicated in a December 2011 supplemental statement of the case.  Any timing error as to VCAA notice was therefore cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  A November 2011 VA foot examination was adequate and complied with the Board's September 2010 remand instructions because it was based on consideration of the Veteran's prior medical history and examinations, and it described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims of entitlement to an earlier effective date and increased rating on appeal are thus ready to be considered on the merits.

Analysis
 
Earlier Effective Date
 
Generally, the effective date of an award based on an original claim, or a claim reopened after final allowance, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(a).  If a claim for compensation is received within a year of separation from active duty, the effective date of the award of compensation is the day following separation.  38 U.S.C.A. § 5110(b)(1).
 
A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).
 
In its June 2007 statement of the case explaining why it initially assigned April 6, 2006 as the effective date for service connection for right thumb injury residuals, the RO noted that the Veteran filed a claim for service connection for right hand injury on September 21, 2004, and that claim was denied in March 2005.  The Veteran filed a notice of disagreement in May 2005 and the RO issued a statement of the case in January 2006.  The RO found that because the Veteran did not file a substantive appeal within 60 days of issuance of the statement of the case or within a year of notification of the March 2005 decision the decision became final.  The effective date assigned by the RO of March 6, 2006, was based on the premise that the Veteran filed a formal claim to reopen the issue of entitlement to service connection for residuals of right thumb injury on April 6, 2006, but on March 6, 2006 submitted medical evidence, specifically, service treatment records, showing treatment for the right thumb, which constituted an informal claim.
 
The Veteran argues that she is entitled to an effective date of September 21, 2004, the date of her first claim for service connection for right hand disability.  She noted in written statements and Board hearing testimony that she had two separate injuries.  First, she injured her right thumb playing basketball in June 2004.  Subsequently, she was bitten on the right hand by a spider.  The Board granted entitlement to service connection for right hand injury residuals in its September 2010 decision.
 
There are several relevant factors in determining the appropriate effective date for service connection for right thumb injury residuals in this case.  First, in its March 2005 rating decision in response to the September 21, 2004 claim, the RO denied entitlement to service connection for "injury, right hand and wrist."  The RO did not refer to the right thumb in its March 2005 decision.  The Board notes that the document that constituted the September 21, 2004 claim does not appear to be in the claims file.  If that document included a claim for service connection for right thumb injury residuals and the RO did not address that claim (as opposed to a claim for service connection for right hand disability), the claim for service connection for right thumb injury residuals would have remained pending until the next adjudication of the claim by the RO, which was the October 2006 decision granting service connection for this disability.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending - even for years - if the Secretary fails to act on a claim before him").  

In response to the RO's March 2005 decision, the Veteran filed with her notice of disagreement an AF Form 348, Line of Duty Determination, dated June 2004, which indicated that her right thumb was injured playing basketball, that her hand was swollen, and she was treated for this injury with Motrin and a splint.  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after a rating decision render the rating decision non-final); 38 C.F.R. § 3.400(q) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").
 
Even assuming that the September 21, 2004 claim did not specifically mention the right thumb, the thumb is part of the right hand and VA has a duty to construe all documents liberally and sympathetically to a veteran.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  In addition, what constitutes a claim cannot be limited by a lay Veteran's assertion of the condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Board therefore finds that the Veteran's September 21, 2004 claim included a claim for service connection for right thumb injury residuals.  

Regardless whether the RO's March 2005 decision denying entitlement to service connection for right hand and wrist injury implicitly denied the claim for service connection for right thumb injury residuals, see Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009) (discussing "implicit denial" doctrine), evidence of a right thumb injury during active duty for training, submitted within the one year appeal period, constituted new and material evidence with regard to the claim.  As the RO did not readjudicate the claim, but instead issued a statement of the case continuing the denial of service connection for right hand and wrist injury, the claim of entitlement to service connection for right thumb injury residuals remained pending until it was granted in October 2006.  

As the September 21, 2004 claim was not filed within a year of separation, the appropriate effective date for the grant of service connection for residuals of right thumb injury is the date of claim.  As there is no argument or evidence that a claim for service connection for right thumb injury residuals was filed prior to this date, the appropriate effective date for the grant of service connection for residuals of right thumb injury is September 21, 2004.

Increased Rating
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.
 
When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.
 
The Veteran's plantar fasciitis is rated by analogy under 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5299-5276.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to plantar fasciitis, and it must be rated by analogy.  38 C.F.R. § 4.20.
 
"Plantar fasciitis" is defined as "inflammation of plantar fascia, owing to repetitive stretching or tearing of muscle fibers near their attachment to the calcaneal tuberosity; it is one of the most common causes of heel pain."  Dorland's Illustrated Medical Dictionary 684 (32d ed. 2012).  The Veteran's plantar fasciitis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, applicable to acquired flatfoot.  Pursuant to that diagnostic code, a 10 percent rating is warranted for moderate flatfoot with the weight-bearing line being over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral flatfoot manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral flatfoot manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes or appliances. 
 
Prior to November 9, 2011, the Veteran's symptoms did not more nearly approximate those indicating severe disability in the criteria for a 30 percent rating.  A VA nurse practitioner in an April 2005 report regarding the Veteran's physical profile for reserve duty, indicated only that the appellant had chronic foot pain with plantar fasciitis.  While the Veteran was restricted to no running, jumping, prolonged walking, or prolonged standing, and while she needed to wear good supportive shoes when exercising, she demonstrated no deformity, swelling, or callosities.  

Similarly, an August 2005 VA treatment note indicated that physical therapy and inserts helped, but she had problems standing longer than 30 minutes.  There was pain with palpation, but no erythema, edema, or ecchymosis.  April 2006 VA treatment notes indicated that the Veteran was using night splints and had good supportive shoes, with pain when wearing combat boots, no edema, tender soles.  The diagnosis was chronic plantar fasciitis, with a need to wear night splints and good arch supports.
 
A June 2006 VA examination revealed medial border tenderness associated at times with cramping and there was tenderness in the central portion of the plantar fascia bilaterally.  There were, however, "no true abnormalities," no edema (i.e., swelling), and no calices or unusual shoe wear, and gait was normal.  There were complaints of pain, stiffness, fatigue, and the Veteran indicated that she wore nocturnal splints and shoe inserts, was able to do day to day activities and was looking for a job that did not involve prolonged standing and walking.  
 
At a January 2008 VA examination, the Veteran complained of pain in the soles of both feet on standing for more than 30 minutes and walking for more than one block, needing to sit down and rest frequently.  The Veteran complained of 7/10 pain in both feet that increased with standing and walking, stiffness, swelling in the past and not now.  She denied heat, redness, or fatigability, but did report a loss of endurance.  The Veteran was using inserts and wearing nocturnal splints.  She reportedly had been employed full time and had not missed any days of work due to the disability in the past 12 months, but needed to sit and rest after standing for more than 30 minutes or walking more than 1 block.  Cooking and shopping were decreased.  

On examination, there was tenderness to palpation in the medial arch which was associated at times with cramping, and tenderness on palpation in the central portion of the sole of the feet over the plantar fascia bilaterally.  Her gait was normal.  There was no edema, callosities, unusual shoe wear pattern indicative of abnormal weight bearing, and no skin breakdown.  There was overlapping of the second toe on the big toe bilaterally.  The Veteran could not stand on the heels bilaterally.  
 
A physical evaluation board report dated in May 2008 indicates that the Veteran had bilateral foot pain due to plantar fasciitis, and that her medical condition prevented her from reasonably performing the duties of her military rank.  It was recommended that she be discharged with a disability rating of 20 percent per VA's rating schedule.

During her hearing before the Board the Veteran testified that she believed her plantar fasciitis had gotten worse and that she left the reserves due to it.  She reported wearing splints and using shoe inserts, and undergoing physical therapy.  She indicated that she could not walk for more than 10 minutes, stand and cook for long periods, play basketball like she used to, walk too far or stand too long, or stand in line for long period of time.
 
The above evidence reflects that the Veteran had at most one of the four symptoms listed in the criteria for a 30 percent rating under 38 C.F.R. § 4.71a. Diagnostic Code 5276 prior to November 9, 2011.  There was tenderness on palpation and the Veteran complained of significant pain on use, and this appears to the Board to be equivalent to accentuated pain on manipulation and use.  Significantly, no swelling on use was indicated on examination or in any of the treatment notes.  The Veteran stated that she had previously had swelling but did not indicate whether it was during the appeal period that began one year prior to the March 2006 increased rating claim.  There was no lay or medical evidence of a marked deformity or characteristic callosities.  As the Veteran's symptoms did not more nearly approximate the criteria for a 30 percent rating indicating severe disability under Diagnostic Code 5276 prior to November 9, 2011, she is not entitled to a 30 percent prior to that date.
 
The November 9, 2011 VA examination report, however, revealed pain was accentuated on use and manipulation bilaterally, that there was swelling on use on the left side, and that her symptoms were not relieved by arch support.  There was evidence of  extreme tenderness of the plantar surface of both feet that was improved by orthopedic shoes or appliances, decreased longitudinal arch height on weight bearing on the right.  There was a marked deformity of the right foot (pronation, abduction, etc.) which was improved by orthopedic shoes, the weight bearing line fell over or medial to the toe on the right side, and inward bowing of the Achilles tendon on the right.  There were no characteristic callosities and the Veteran did not have marked inward displacement and severe spasm of the Achilles tendon.
 
Weight bearing X-rays demonstrated periarticular joint spurring at both arches but no degenerative or traumatic arthritis was documented.  There was pain on palpation of the arches bilaterally.  The Veteran did not use assistive devices other than corrective shoes or inserts, as a normal mode of locomotion, and there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The disability reportedly impacted her ability to work as a nurse as she was limited to a sitting job.
 
The diagnoses were bilateral plantar fasciitis, right flatfoot, and bilateral naviculo-cuneiform joint arthritis.  The examiner noted that the Veteran had a unilateral flatfoot condition that could lead to gait abnormalities and therefore plantar fasciitis among other problems.  The examiner also noted sharp pain involving the arches with obvious foot deformity.
 
The above evidence reflects that the symptoms of the Veteran's plantar fasciitis most nearly approximated the criteria for a 30 percent rating from November 9, 2011.  There was objective evidence of marked deformity, pain on manipulation and use, and indication of swelling on use.  Although there were no characteristic callosities, as the Veteran had three of the four listed symptoms, her symptoms more nearly approximated the severe disability indicated by the criteria for a 30 percent rating.  

The appellant's symptoms did not, however, more nearly approximate the pronounced disability required for a 50 percent rating.  While there was marked deformity and extreme tenderness of the plantar surfaces, there was no inward displacement or severe spasm of the tendoachilles on manipulation.  Further, the appellant's symptoms were improved by orthopedic shoes or appliances.  As the Veteran did not have the majority of symptoms listed in the criteria for a 50 percent rating but did have the majority of symptoms listed in the criteria for a 30 percent rating, the preponderance of the evidence is against entitlement to an evaluation greater than 30 percent for plantar fasciitis from November 9, 2011.
 
There is also no basis for any higher rating under any other potentially applicable diagnostic code.  There was no evidence of clawfoot symptoms warranting a higher rating under diagnostic code 5278, malunion or nonunion of tarsal or metatarsal bones warranting a higher rating under diagnostic code 5283, or moderately severe or severe other foot injury warranting a higher rating under diagnostic code 5284.  In addition, separate ratings are not warranted for the flatfoot or naviculo-cuneiform joint arthritis diagnosed on the November 2011 VA examination, because these disorders are not service connected.
 
As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 
 
The discussion above reflects that the symptoms of the Veteran's plantar fasciitis are fully contemplated by the applicable rating criteria.  (Any disorder manifested by a limitation of right ankle motion pertains to the referred issue of entitlement to service connection for a right ankle disorder secondary to plantar fasciitis.)   The January 2008 VA examiner indicated that the Veteran was employed full time and had not missed any days of work due to the disability in the prior 12 months.  The November 2011 VA examiner indicated that the Veteran's disability impacted her ability to work in that she was a nurse and had limited herself to a sitting job, but there is no evidence that the appellant has lost work due to her plantar fasciitis.  Hence, while there was some interference with the Veteran's employment, it did not constitute "marked interference."  38 C.F.R. § 4.1 (2012).  Certainly, there is no evidence suggesting that the appellant is unemployable due to plantar fasciitis.  Indeed the evidence reflects that the Veteran chose to work in a job where she often sat, it did not indicate that she lost significant time from work due to her plantar fasciitis.  There is no evidence that the Veteran has been frequently hospitalized for this disability.  The Board therefore finds that referral for consideration of an extraschedular evaluation for plantar fasciitis is not warranted.  38 C.F.R. § 3.321(b)(1).
 
For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's plantar fasciitis did not more nearly approximate the criteria for a rating higher than 10 percent prior to November 9, 2011.  The evidence does support, under the reasonable doubt doctrine, a finding that the disorder has nearly approximated the criteria for a 30 percent rating from that date.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a.

 
ORDER
 
Entitlement to an effective date of September 21, 2004, but no earlier, is granted for the award of service connection for residuals of a right thumb injury, subject to controlling regulations governing the payment of monetary awards.
 
Entitlement to an evaluation greater than 10 percent for bilateral plantar fasciitis prior to November 9, 2011 is denied.
 
Entitlement to an evaluation of 30 percent, but no higher, is granted for plantar fasciitis from November 9, 2011, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


